DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 07/19/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NATHAN C UBER/           Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                             

Response to Amendment
Applicant’s “Appeal Brief” filed on 07/19/2022 has been considered.
Claims 1-5, 7-12, 14-19, and 21 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 8, and 15 are directed to an abstract idea without significantly more. Claims 2-5, 7, 9-12, 14, 16-19, and 21 fail to remedy these deficiencies.
The limitation of determining an integrity score, determining a risk score, identifying a set of lender-users, and updating the integrity score steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a micro-loan system in communication with a hardware processor and a storage media” and “a network of computers”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a micro-loan system in communication with a hardware processor and a storage media” and “a network of computers” language, “determining/updating an integrity/risk score and identifying a lender” in the context of these claims encompasses a user/person manually evaluates collected information to determine/update a integrity score and/or a risk score and judges a set of lender-users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitation of receiving a loan request, facilitating transaction terms, creating a smart contract, executing the smart contract, recording and collating the loan transaction and terms, remitting loan funds, and managing loan balance within the smart contract steps as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activities but for the recitation of generic computer components. That is, other than reciting “a micro-loan system in communication with a hardware processor and a storage media” and “a network of computers for synchronizing blockchain”, nothing in the claim element precludes the steps from practically being performed by organized human activity, such as commercial or legal interactions including agreements in form of contracts. For example, but for the “a micro-loan system in communication with a hardware processor and a storage media” and “a network of computers for synchronizing blockchain” language, “receiving a loan request, facilitating transaction terms, creating a smart contract, executing the smart contact, recording and collating the loan transaction and terms, remitting loan funds, and managing loan balance within the smart contract” in the context of these claims encompasses a user/person manually creates a smart contract with any negotiated transaction terms based on a received loan application/request, records and collates loan transactions based on the executed smart contracts, processes loan fund, and manages/updates loan balance on the smart contact. Notably the claim language referencing “blockchain”, acts as descriptive material to the data exchanged/processed or the defining the communication recipient, and fails to represent significantly more than the abstract idea in the patentability analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by organized human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitation of aggregating sample data; at least one of modifying, removing, and converting; performing iterative analysis based on machine learning; testing an accuracy; changing one or more hyper-parameters of the predictive model; randomizing the training data and the test data; repeating the iterative analysis based on the machine learning; and re-testing the accuracy of the predictive model; populating a database with predicted integrity scores; converting the predicted integrity scores to create indices of integrity scores; rank ordering the plurality of users according to their indices of integrity scores step as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation by utilizing mathematical algorithms/modeling but for the recitation of generic computer components. That is, other than reciting “a micro-loan system in communication with a hardware processor” and “a database”, nothing in the claim element precludes the steps from practically being performed by utilizing mathematical algorithms/modeling. In other words, the claimed method simply describes the concept of constructing a machine learning model/algorithms by reciting steps of aggregating test/sample/training data and organizing information thru mathematical relationships to generate a ranking order/information based on the converted numerical/index representation.  In particular, the courts have found mathematical algorithms to be abstract ideas (e.g., a mathematical procedure for converting one form of numerical representation to another in Benson. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by utilizing mathematical algorithms/modeling but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because soliciting feedbacks steps amount to mere data gathering, which is a form of insignificant extra-solution activity. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a micro-loan system in communication with a hardware processor and a storage media”, “a database”, and “a network of computers” to perform both the steps of communicating and processing data. The micro-loan system and the network of computers in the claims are recited at a high-level of generality (i.e. a generic computer device functioning a generic computer function of receiving/requesting/processing/soliciting data (i.e., feedbacks)), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claimed database is not specially programmed and cannot be specially identified. Therefore, the database is not considered as “particular machine” (See  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s2106.html#ch2100_d29a1b_13c11_1cb"MPEP § 2106.05(b)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a micro-loan system in communication with a hardware processor and a storage media”, “a database”, and “a network of computers” to perform determining, identifying, receiving, facilitating, creating, executing, recording and collating, remitting, managing, and soliciting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-5, 9-12, and 16-19, disclose insignificant helpful content to further describe content, such as the process of remitting loan fund and repayment funds by adding, depositing, and/or subtracting payrolls which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 2-5, 9-12, and 16-19 are directed to an abstract idea.
This judicial exception is not integrated into a practical application because descriptive content in claims 2-5, 9-12, and 16-19 further limit the abstract idea but not make it less abstract. Thus, the 2-5, 9-12, and 16-19 are directed to an abstract idea.
There are no additional claim elements limitations recited in the claim 2-5, 9-12, and 16-19. Therefore, the claims do not amount to significantly more than the recited abstract idea. The claims 2-5, 9-12, and 16-19 are not patent eligible. 
Claims 7, 14, and 21, disclose insignificant helpful content to further describe content, such as the process of collecting sample data to determine the integrity score and the process of recording on a smart contact which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 7, 14, and 21 are directed to an abstract idea.
This judicial exception is not integrated into a practical application because descriptive content in claims 7, 14, and 21 further limit the abstract idea but not make it less abstract. Thus, the 7, 14, and 21 are directed to an abstract idea.
There are no additional claim elements limitations recited in the claim 7, 14, and 21. Therefore, the claims do not amount to significantly more than the recited abstract idea. The claims 7, 14, and 21 are not patent eligible. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 7, 8, 9-12, 14, 15, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,447,667 to Dinamani et al., in view of Alpaydin, Introduction to Machine Learning, 2nd ed., Cambridge, the MIT press (2010) (hereinafter Alpaydin), and further in view of U.S. Patent Application Publication No. 2020/0258158 to Gilliam et al.
With regard to claims 1, 8, and 15, Dinamani discloses a computer system for facilitating peer-to-peer micro-loan transactions, the computer system comprising: 
a hardware processor (Fig. 2, col. 7, lines 4-10, an online financial services system); and 
a micro-loan system in communication with the hardware processor, wherein the micro- loan system: aggregating sample data regarding a plurality of factors associated with human capital management information and a plurality of users (col. 8, lines 22-25, col. 9, lines 8-17, The system may advise borrowers of the loan program offered by the service provider, and ask borrowers using the system if they want to apply for a loan. the system determines a credit score for the borrower loan request. This may be done simultaneously with step 108, or it may be separate. Similar to step 108, the system analyzes the borrower's income tax return data, employment history, existing loans, and/or credit ratings obtained from credit reporting bureaus or credit rating agencies, and determines a credit score for the borrower loan request.); 
at least one of: modifying incomplete data, removing incomplete data, converting text-based data into numerical values, and converting numerical values into a category (col. 9, lines 8-17, The credit score may be a numerical score, a letter grade (such as A-D), relative descriptors such as a scale like excellent, very good, good, fair, poor, or other suitable scoring system. Examiner notes that the numerical credit scores can be converted to be presented into different scales/category (e.g., excellent, very good, good, fair, poor, etc.), which is considered as “converting numerical values into a category”); 
populating, using the predictive model, a database with predicted integrity scores for a selected set of human capital management information (col. 8, lines 60-col. 9, lines 17, Examiner notes that a credit score estimation/prediction model can be utilized to generate a predicted credit score based on collected information to store in an database); 
converting the predicted integrity scores in the database into integrity scores for the plurality of users to create indices of integrity scores (col. 8, lines 60-col. 9, lines 17, Examiner notes that the numerical credit scores estimated based on collected information for different people can be converted into different credit scales/category (e.g., excellent, very good, good, fair, poor, etc.), which is considered as “converting the predicted integrity scores… into integrity scores for the plurality of users…to create indices of integrity scores”); 
rank ordering the plurality of users within the selected set of human capital management information according to their indices of integrity scores (col. 3, lines 51-56, the system presents a list of specific loan requests from a plurality of borrowers which meet the loan criteria); 
determines an integrity score using the predictive model for each user of the plurality of users, wherein the integrity score for each user is based on human capital management information for the user and peer-submitted feedback about the user (col. 11, lines 59-col. 12, lines 8, At step 130, the system may also include a user feedback system which allows users, including both lenders and borrowers, to give ratings and provide comments. The lender and borrower ratings and comments may be made available to other users of the financial services system, so that they can use them to make decisions on whether to enter into loans with certain lenders and borrowers. Examiner notes that a credit rating/score can be estimated based on collected information not only financial data but also social posts/comments/feedbacks);
receives a loan transaction request from a borrower-user (col. 8, lines 22-23, At step 106, the financial services system receives a loan request from the borrower); 
determines a risk score for the loan transaction based at least on the borrower- user's integrity score (col. 6, lines 42-44, The system uses the income tax return data of the borrower to assess the loan risk and credit worthiness of the borrower); 
identifies a set of lender-users based on the determined risk score and the lender- users' integrity scores (col. 10, lines 29-30, claims 8 and 10,  the computerized financial services system presents to the lender a list of a plurality of loan requests which meet the lender's desired loan criteria including the loan request from the borrower. determining that the loan terms and credit score satisfy the second lender's desired loan criteria and presenting the loan request to the second lender.  Examiner notes that the lender and the second lender can be identified to present all options that meets the loan criteria, which is considered as “identifies a set of lender-users based on the determined risk score and the lender- users' integrity scores”); 
facilitates a negotiation of transaction terms between the borrower-user and the set of lender-users to determine the transaction terms (col. 3, lines 65-col. 4, lines 1, The loan is executed according to loan terms agree upon by the borrower and the lender, such as the terms in the loan request, or as modified by mutual agreement of the borrower and lender. Examiner notes that a loan terms can be modified by mutual agreement of the borrower and lender, which is considered as “facilitates a negotiation of transaction terms between the borrower-user and the set of lender-users to determine the transaction terms”); 
responsive to finalization of the transaction terms, records the loan transaction and the transaction terms by collating the loan transaction and the transaction terms into electronic copies of loan documents, (col. 11, lines 4-15, In one way, the system may send electronic copies of loan documents, including a loan agreement, to the lender and borrower for execution by the lender and borrower),
and remits loan funds to the borrower- user (col. 11, lines 16-45, The payments may be made before or after the tax refund is paid to the service provider.).
responsive to a subsequent repayment of the loan transaction according to the transaction terms, solicits peer-submitted feedback from at least one of the borrower-user and the set of lender-users (col. 11, lines 59-col. 12, lines 8, Examiner notes that responsive to a late/early repayment, a lender/borrower is allow to send a message/reminder/feedback/comment, which is considered as “responsive to a subsequent repayment…, solicits peer-submitted feedback from at least one of the borrower-user and the set of lender-users”); 
updates the integrity score for the borrower-user and the set of lender-users based on received peer-submitted feedback regarding the loan transaction (col. 11, lines 59-col. 12, lines 8, Examiner notes that a credit rating/score can be updated based on updated information not only financial data but also updated social posts/comments/feedbacks); and 
updates the rank ordering of the plurality of users within the selected set of human capital management information based on the updated integrity score (col. 3, lines 51-56, it’s obvious that a list of a plurality of loan requests which meet the lender's desired loan criteria can be updated based on the updated credit scores).
Dinamani discloses a peer-to-peer microloan system which is compatible with a payroll system. However, Dinamani does not disclose machine learning modeling procedures in the scope of the claims.  
However, Alpaydin teaches machine learning modeling procedures by performing iterative analysis based on machine learning with a training data split from the sample data to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms and wherein the machine learning comprises at least one supervised learning, unsupervised learning, and reinforcement learning (p. 487, reinforcement learning); 
testing an accuracy of the predictive model with a test data split from the sample data (pp. 37-40, p. 40 “We simulate this by dividing the training set we have into two parts. We use one part for training (i.e., to fit a hypothesis), and the remaining validation set part is called the validation set and is used to test the generalization ability”); 
in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing (pp. 80-84, p. 80 “The error on the validation set decreases up to a certain level of complexity, then stops decreasing or does not decrease further significantly”): 
changing one or more hyper-parameters of the predictive model (p. 83 “That is, we look for Wi that both decrease error and are also as close as possible to 0 … That is, having such a prior is equivalent to forcing parameters to be close to 0”); 
randomizing the training data and the test data (p. 40 “the training data we use is a random sample, that is, for the same application, if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error. Or if we have a fixed set which we divide for training, validation, and test, we will have different errors depending on how we do the division”); Page 5 of 19 
Silveira et al. - 16/279,582repeating the iterative analysis based on the machine learning with the training data to construct the predictive model (p. 40 “if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error”); and 
re-testing the accuracy of the predictive model (p. 40 “if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error”); and 
updates the predictive model using machine learning incorporating the updated integrity score (p. 40).
It would have been obvious to one of ordinary still in the art to include in the peer-to-peer microloan system of Dinamani the ability to utilize a machine learning technique to train a prediction model as taught by Alpaydin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Dinamani discloses a loan transaction and loan terms are recorded on electronic copies of loan documents. However, Dinamani does not disclose the integrity scores are determined for the plurality of users over a specified time period; and the loan transaction and the loan terms can be recorded on blockchain. 
However, Gilliam teaches the integrity scores are determined for the plurality of users over a specified time period (paragraph 56 and claim 5, determine the risk score based one or more of (a) a historical record of the network participant's payment or non-payment of the periodic contribution amounts, (b) a duration of the network participant's participation in the network, (d) a public reputation of the participant. Examiner notes that the risk scores for participants over a duration of participating in the network can be determined, which is considered as “the integrity scores are determined for the plurality of users over a specified time period”);
the electronic copies of loan documents are a block that can be added to a distributed ledger, wherein the distributed ledger is synchronized across the network of computers (This network contract is converted into computer code, stored and can be replicated on the Ethereum, EOS, TRON or similar open-source blockchain based distributed computing platforms and supervised by a network of computers that run blockchain, paragraph 44); and
sending a message call to a smart contract generated based on the finalized transaction terms; responsive to receiving a message call to the smart contract generated based on the finalized transaction terms, executing the loan transaction using a blockchain engine, wherein the blockchain engine is configured to perform internal states and transaction computation for the distributed ledger (As participants join a network 12 and the network 12 rules and obligations are established, a network contract is created. Once the payout participant 20 signs terms and conditions for the loans 608, the payout participant's 20 funds from the network reserve 18 are deposited into a repayment account associated with the participant and the participant's new loan 609. Examiner notes that a smart contract for a loan transaction is created, the created smart contract enforces all terms and agreements in the contract associated with the loan transaction, paragraphs 7, 44, and 49). 
It would have been obvious to one of ordinary still in the art to include in the peer-to-peer microloan system of Dinamani the ability to provide social banking networks by a platform utilizing blockchain technology  as taught by Gilliam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
With regard to claims 2, 9, and 16, Dinamani discloses remitting loan funds to the borrower-user comprises running payroll for a set of organizations, wherein the set of lender-users are employees of the set of organizations; and subtracting requested loan funds from scheduled payroll payments to the set of lender-users (col. 4, lines 27-32, col. 11, lines 16-45, As another example, the system may execute instructions to have the lender assign the tax refund to be sent to the system provider, such as the bank for the provider, and after receipt of the tax refund the system provider transfers the lender loan amount to the borrower. Examiner notes that the scheduled tax return payment can be funded to the loan request for the borrower, which is considered as “subtracting requested loan funds from scheduled payroll payments to the set of lender-users”).
With regard to claims 3, 10, and 17, Dinamani discloses remitting loan funds to the borrower-user further comprises at least one of: adding the requested loan funds to scheduled payroll payments to the borrower-user; and depositing the requested loan funds into a registered account of the borrower-user (col. 11, lines 16-45, As stated above, the loan can be funded by the lender's tax refund directly or indirectly. As another example, the system may execute instructions to have the lender assign the tax refund to be sent to the system provider, such as the bank for the provider, and after receipt of the tax refund the system provider transfers the lender loan amount to the borrower).
With regard to claims 4, 11, and 18, Dinamani discloses remitting repayment funds to the set of lender-users including: running payroll for a set of organizations, wherein the borrower-user is an employee of the set of organizations; and subtracting repayment funds from scheduled payroll payments to the borrower-user (col. 11, lines 46-58, Then, the system can set up automatic loan payments from an account of the borrower to an account of the lender, or as a payroll deduction from the borrower's payroll payments.).
With regard to claims 5, 12, and 19, Dinamani discloses remitting repayment funds to the set of lender-users further comprises at least one of: adding the repayment funds to scheduled payroll payments to the set of lender-users; and depositing the repayment funds into a set of registered accounts of the set of lender-users (col. 11, lines 46-58).
With regard to claims 7, 14, and 21, Dinamani substantially discloses the claimed invention, however, Dinamani does not disclose generating a smart contract…, recording the smart contract; and managing a loan balance.  
However, Gilliam teaches recording the loan transaction and the transaction terms in a distributed ledger further comprises: generating a smart contract for the loan transaction based on the transaction terms, and recording the smart contract in the blockchain; and managing a loan balance within the smart contract according to the transaction terms and based on repayment transactions recorded on the blockchain (Examiner notes that aa transaction rules and obligations recorded in the blockchain can be executed automatically by utilizing blockchain/smart contract technology,  paragraphs 12-13 and 44).
It would have been obvious to one of ordinary still in the art to include in the peer-to-peer microloan system of Dinamani the ability to provide social banking networks by a platform utilizing blockchain technology  as taught by Gilliam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Response to Arguments
Applicants' arguments filed on 11/12/2021 have been fully considered but they are not fully persuasive especially in light of the new references used in the rejections. 
Applicants remark that “the combination of references does not disclose converting the predicted integrity scores in the database into integrity scores for the plurality of users over a specified time period to create indices of integrity scores; rank ordering the plurality of users within the selected set of human capital management information according to their indices of integrity scores; updating the integrity score for the borrower-user and the set of lender-users based on received peer-submitted feedback regarding the loan transaction; updating the predictive model using machine learning incorporating the updated integrity score; and updating the rank ordering of the plurality of users within the selected set of human capital management information based on the updated integrity score”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687